Exhibit 10.2

April 11, 2006

DKR Soundshore Strategic Holding Fund Ltd.

c/o DKR Oasis Management Company, L.P.

1281 East Main St.

Stamford, Conn. 06920

DKR Soundshore Oasis Holding Fund Ltd.

c/o DKR Oasis Management Company, L.P.

1281 East Main St.

Stamford, Conn. 06920

Hunt Capital Growth Fund II, LP

2001 Ross Ave., Suite 4800

Dallas. TX 75201

  Re: Letter Agreement Regarding Reorganization and Acquisition of Capital Stock
of Prosoft Learning Corporation, a Nevada corporation (“Prosoft”)

Ladies and Gentlemen:

This letter serves to memorialize the agreements that we have reached among
VCampus Corporation, a Delaware corporation (“VCampus”) and each of you who are
secured noteholders of Prosoft, regarding the anticipated reorganization of
Prosoft as described below.

Prosoft (together with at least one of its subsidiaries, Computer PREP, Inc.)
plans to file in the immediate future a voluntary petition for reorganization
under Chapter 11 of Title 11 of the United States Code. VCampus desires to
acquire through itself or one of its affiliates all of the newly issued and
outstanding capital stock of the reorganized Prosoft (the “Acquisition”) through
the execution, delivery and performance of the Acquisition and Reorganization
Agreement between VCampus and Prosoft (the “Acquisition Agreement”), a true and
accurate copy of which is attached hereto as Exhibit “A.” The Acquisition
Agreement will be approved and consummated pursuant to a Plan of Reorganization
in Prosoft’s Chapter 11 case (the “Plan”), a copy of which is appended to the
Acquisition Agreement.

As an inducement to make the Acquisition and for other good and valuable
consideration, VCampus desires to set forth certain agreements among VCampus and
each of DKR Soundshore Strategic Holding Fund Ltd., an entity formed under the
laws of Bermuda, DKR Soundshore Oasis Holding Fund Ltd., an entity formed under
the laws of Bermuda, and Hunt Capital Growth Fund II, LP., a Delaware limited
partnership (each a “Noteholder,” and, collectively, the “Noteholders”). All
capitalized terms not otherwise defined herein shall have the meaning assigned
to such terms in the Acquisition Agreement.

1. Acknowledgment of and Consent to Acquisition Agreement. Prior to Prosoft’s
Chapter 11 petition date (the “Petition Date”), each Noteholder has been
informed of and involved in certain activity with Prosoft, including pursuit of
potential purchasers of Prosoft and/or its assets. Each Noteholder’s note or
notes to Prosoft currently are or as of the Petition Date are anticipated to be
in material default. The aggregate balance of Noteholders’ notes to



--------------------------------------------------------------------------------

April 11, 2006

Page 2

 

Prosoft exceeds the value of Prosoft’s assets that have been pledged as
collateral security for the repayment of Noteholders’ notes. It therefore is
anticipated that the net proceeds of the Acquisition will be distributed solely
to the Noteholders under the Plan. Each Noteholder hereby irrevocably
acknowledges and agrees that it a) for purpose of any consent requirement in its
note(s) or related security documents, hereby consents; and b) for purposes of
Prosoft’s anticipated Chapter 11 case and Plan, will not object to, Prosoft’s
execution, delivery and performance of the Acquisition Agreement.

2. No Shop Provision. During the period commencing on the date hereof and ending
on the earlier of the Closing or the termination of the Acquisition Agreement,
each Noteholder agrees that, except as otherwise specifically permitted herein,
neither Noteholder nor any of its officers, directors, employees, agents,
representatives or affiliates will directly or indirectly solicit or initiate
discussions or negotiations with any person concerning an Alternative
Transaction. Notwithstanding the foregoing, each Noteholder and its financial
and legal advisors may furnish information to, or enter into discussions with,
any person that makes a proposal for an Alternative Transaction to Prosoft,
which proposal has not been solicited by either Prosoft or the Noteholders after
the date hereof. Each Noteholder may only consent to an Alternative Transaction
if it provides purchase price consideration to Prosoft of at least $100,000 more
than the Purchase Price, net of any termination fee that is payable to VCampus
pursuant to Section 8.10 of the Acquisition Agreement.

3. Distribution of Notes; Setoff. Pursuant to the Acquisition Agreement, VCampus
will deliver the Notes to Prosoft at Closing. To the extent that the Notes are
distributed to the Noteholders under the Plan, VCampus shall issue to each of
the Noteholders replacement notes in the name of each Noteholder, pari passu,
with the amount of each replacement note calculated pro rata based upon the
allowed amount of each Noteholder’s claim to the total amount of all allowed
claims of the Noteholders under the Plan. Each of the Noteholders acknowledges
and consents to the setoff rights provided to VCampus pursuant to Sections 2.3
and 2.4 of the Acquisition Agreement, and further agrees to be bound to the
provisions of Sections 2.3 and 2.4 should the Notes be distributed to the
Noteholders under the Plan, and also with regard to any replacement notes issued
to the Noteholders as provided herein. Each of the Noteholders hereby consents
to the continuing jurisdiction of the Bankruptcy Court to resolve any disputed
Set Off Claim. Finally, VCampus hereby acknowledges and agrees that the
Noteholders, as the holders of the Notes, shall be entitled to dispute and
contest any Set Off Claim to the same extent as Prosoft is so entitled to
dispute and contest the same under Sections 2.3 and/or 2.4 of the Acquisition
Agreement.

4. Termination Fee and Cash Collateral. Each Noteholder hereby acknowledges and
agrees that it does not oppose the termination fee provisions contained in
Section 8.10 of the Acquisition Agreement. In addition, each Noteholder
specifically agrees that if a termination fee is due and payable to VCampus by
Prosoft pursuant to Section 8.10 of the Acquisition Agreement, such termination
fee may be paid by Prosoft from each Noteholder’s cash collateral.



--------------------------------------------------------------------------------

April 11, 2006

Page 3

 

5. Anticipated Prosoft Training Japan, Inc. Transaction. It is anticipated that
shortly before or after the Petition Date, Prosoft will consummate an agreement
with Prosoft Training Japan, Inc., a Japanese corporation (“PTJ”), whereby
Prosoft will transfer or otherwise convey an interest in certain intellectual
property (primarily Japanese translations of Certified Internet Webmaster exams)
to PTJ (the “PTJ Transaction”). The terms of the PTJ Transaction are anticipated
to be substantially as set forth in the “Letter of Intent—Copyright Licensing
and Transfer Agreement,” a working draft of which is appended hereto as Exhibit
“B” (the “PTJ Agreement”).

Should Prosoft elect to go forward with the PTJ Transaction, and consummate an
agreement substantially similar to the PTJ Agreement, VCampus hereby provides
its consent for purposes of any provision of the Acquisition Agreement that
might otherwise limit or preclude Prosoft’s ability to agree to and/or
consummate the PTJ Transaction, including but not limited to Sections 5.1.1,
5.1.3, 5.1.12.6 through 5.1.12.8, 6.1.1.8 and 6.1.1.9 of the Agreement.

For their part, each of the Noteholders hereby consent, and Prosoft
acknowledges, that the transfer of assets that the PTJ Transaction contemplates
(to the extent that the PTJ Transaction is consummated) diminishes the aggregate
value of Prosoft’s assets that VCampus intended to retain in Reorganized Prosoft
by $200,000, which amount shall be reflected on the Closing Balance Sheet and
result in a reduction of Working Capital in that amount (and the Noteholders’
liens and security interests shall attach to all proceeds paid or payable
associated with the PTJ Agreement and the transactions related thereto).

6. Assumption of Employment Agreement of Benjamin M. Fink. Benjamin M. Fink, the
current President and CEO of Prosoft, has agreed to remain employed by Prosoft
in order to facilitate the Acquisition and Prosoft’s Chapter 11 reorganization.
It is anticipated that Mr. Fink will enter into an amendment of his existing
employment contract with Prosoft, in substantially the form appended hereto as
Exhibit “C,” that will, among other things, provide for a $200,000 severance
payment if his employment is terminated upon the Closing of the Acquisition.
Each of the Noteholders hereby acknowledges and consents that this severance
liability will be reflected upon the Closing Balance Sheet and result in a
reduction of Working Capital in that same amount. VCampus likewise agrees that
Reorganized Prosoft will assume the liability to pay Mr. Fink such severance.
(The parties acknowledge that Section 1.4 of the Acquisition Agreement
contemplates that any accrued vacation pay owed to Mr. Fink upon his
termination, together with any employer share of the taxation of both the
severance and accrued vacation pay will be reflected on the Closing Balance
Sheet and result in a reduction of Working Capital in the amount of such
vacation pay and taxes.)

7. Director’s and Officer’s Liability Insurance Policy. Each of the Noteholders
hereby acknowledges that they have agreed that Prosoft may obtain a “tail
coverage” extension of Prosoft’s existing policy of director’s and officer’s
liability insurance that shall be effective for a period of not more than two
(2) years from Closing (the “Tail Policy”) To the extent that the premium for
the Tail Policy remains unpaid at Closing, VCampus agrees that Reorganized
Prosoft shall assume liability to pay such premium, and each of the Noteholders
consents that the amount of the actual premium paid by Reorganized Prosoft for
the Tail Policy shall be reflected on the Closing Balance Sheet and result in a
reduction of Working Capital in that amount.



--------------------------------------------------------------------------------

April 11, 2006

Page 4

 

Each Noteholder individually and severally as to itself represents and warrants
to VCampus that: (a) each of the individuals signing on behalf of each
Noteholder has the power and authority to execute and deliver this letter
agreement on behalf of such Noteholder; (b) each Noteholder has the power and
authority to execute and deliver this letter agreement and the execution and
delivery of this letter agreement will not violate any material agreement,
obligation or instrument of each Noteholder; (c) each Noteholder has had the
opportunity to seek and has relied upon independent advice concerning this
letter agreement, the Acquisition, the Acquisition Agreement, the Plan and all
other related matters, including, without limitation, financial and legal
advice.

The agreements contained herein will be governed by the laws of the State of
Delaware. This letter agreement may be executed in one or more counterparts each
of which will be deemed an original and all of which will constitute one and
same instrument. If this letter agreement meets with your approval, please
execute where indicated below and return to our attention.

 

Sincerely,

VCAMPUS CORPORATION, a Delaware corporation By      Its     

[Signature blocks of the Noteholders and Prosoft appear on the following page.]



--------------------------------------------------------------------------------

April 11, 2006

Page 5

 

AGREED AND ACCEPTED:

DKR SOUNDSHORE STRATEGIC HOLDING FUND LTD.,

an entity formed under the laws of Bermuda

By:      Its:     

 

DKR SOUNDSHORE OASIS HOLDING FUND LTD.,

an entity formed under the laws of Bermuda

By:      Its:     

 

HUNT CAPITAL GROWTH FUND II, LP,

a Delaware limited partnership

 

  By:  

Hunt Capital Growth, LP

  Its:  

General Partner

 

  By:  

Hunt Capital Growth, LLC

  Its:  

General Partner

 

  By:        Its:     

ACKNOWLEDGED AND CONSENTED TO:

PROSOFT LEARNING CORPORATION,

a Nevada corporation

By:      Its:     

[Signature page to Letter Agreement with VCampus

dated April       , 2006]